     Jay T. Jambeck (SBN # 226018)
 1
     jjambeck@leighlawgroup.com
     Mandy G. Leigh (SBN # 225748)
 2
     mleigh@leighlawgroup.com
     Damien B. Troutman (SBN # 286616)
 3
     dtroutman@leighlawgroup.com
     LEIGH LAW GROUP, P.C.
 4
     870 Market St., Suite 1157
     San Francisco, CA 94102
 5
     Office: (415) 399-9155
     Fax: (415) 795-3733
 6
     Attorneys for Plaintiff
 7
     C.G. (a minor), by and through his Parents and Guardians ad Litem,
     DONALD and WENDY GRAHAM
 8
     Patrick L. Deedon, State Bar No. 245490
 9
     John R. Powell, State Bar No. 320187
     MAIRE & DEEDON
10
     2851 Park Marina Dr., #300
     Post Office Drawer 994607
11
     Redding, California 96099-4607
     (530) 246-6050 I 246-6060 (fax)
12
     pdeedon@maire-law.com
     jpowell@maire-law.com
13
     Attorneys for Defendant
14
     REDDING CHRISTIAN SCHOOL
15
                           IN THE UNITIED STATES DISTRICT COURT
16
                        FOR THE EASTERN DISTRICT OF CALIFORNIA
17

18    C.G. (a minor), by and through his Parents   Case No.: 2:19-cv-00348-MCE-DMC
      and Guardians ad Litem, DONALD and
19    WENDY GRAHAM,
                                                   STIPULATION AND ORDER TO EXTEND
20                  Plaintiff,                     DISCOVERY DEADLINES
21
             v.
22

23    REDDING CHRISTIAN SCHOOL, and
      DOES 1-30, inclusive,
24
                                                   Discovery Deadline: February 27, 2020
25                  Defendant.                     Trial Date: Not yet set
26


                                                    1
        STIPULATION & ORDER                                     (Case No. 2:19-cv-00348-MCE-DMC)
 1           Pursuant to Fed. R. Civ. P. 16 and this Court’s Local Rules 143-44, Plaintiff C.G.

 2   (“Plaintiff”) and Defendant REDDING CHRISTIAN SCHOOL (“Defendant”), by and through

 3   their undersigned attorneys of record, hereby agree and stipulate as follows:
 4
     1.      On February 27, 2019, the Court ordered the completion of all non-expert discovery by
 5
     Thursday, February 27, 2020. (See Dkt. # 4, 2:17-18).
 6
     2.      In addition to written discovery, the parties have diligently taken discovery in this matter,
 7
     including completing the depositions of Plaintiff and his parents on January 8, 2020. The parties
 8

 9   mutually agree that additional discovery, including depositions taken by Plaintiff’s counsel of

10   Defendants’ decision-maker(s), are necessary before the non-expert discovery deadline to assess

11   the possibility of informal resolution, and to determine whether summary judgment motion
12
     practice will be necessary. To facilitate the informal resolution talks and minimize any need to
13
     utilize judicial resources, Plaintiff counsel granted Defendant an extension until February 11,
14
     2020 to respond to written discovery requests served by Plaintiff’s counsel on December 24,
15
     2019.
16

17   3.      Accordingly, the parties stipulate and request amendment of the above-mentioned non-

18   expert discovery deadline to March 31, 2020.
19   4.      The parties agree that “good cause” exists for the requested amendment. See Schaffner v.
20
     Crown Equipment Corporation, 2011 WL 6303408, at *2 (N.D. Cal. Dec. 16, 2011) (citing
21
     Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992) (stating that “good
22
     cause” exists when a deadline “cannot reasonably be met despite the diligence of the party
23

24
     seeking the extension.”); Hood v. Hartford Life & Accident Ins. Co., 567 F.Supp.2d 1221, 1224

25   (E.D. Cal. 2008) (providing that good cause is established by showing (1) diligence in assisting

26


                                                       2
          STIPULATION & ORDER                                       (Case No. 2:19-cv-00348-MCE-DMC)
 1   the creation of a workable Rule 16 order; (2) noncompliance with a Rule 16 deadline occurred

 2   or will occur, notwithstanding the parties’ diligence to comply, because of the development of

 3   matters which could not have been reasonably foreseen or anticipated at the time of the Rule 16
 4
     scheduling conference; and (3) diligence in seeking amendment of the Rule 16 order, once it
 5
     became apparent that the parties could not comply with the order).
 6
     5.      The parties do not discern any prejudice to themselves or the Court by these requested
 7
     extensions, as no trial date has been set. (See e.g., Dkt. # 4, 5:16-6:16).
 8

 9   6.      Neither party has previously requested amendment of the scheduling order in this matter.

10           ACCORDINGLY, THE PARTIES STIPULATE AND RESPECTFULLY REQUEST

11   AMENDMENT OF THE SCHEDULING ORDER AS FOLLOWS:
12
                a. Non-expert discovery cutoff: March 31, 2020
13
     IT IS SO STIPULATED THROUGH COUNSEL:
14
             Date: February 14, 2020                                LEIGH LAW GROUP, P.C.
15
                                                                    /s/ Damien B. Troutman
16                                                                  DAMIEN B. TROUTMAN
                                                                    Attorney for Plaintiff C.G.
17
             Date: February 14, 2020                                MAIRE & DEEDON
18
                                                                     /s/ John R. Powell
19                                                                  PATRICK L. DEEDON
                                                                    JOHN R. POWELL
20                                                                  Attorney for Defendant
                                                                    REDDING CHRISTIAN SCHOOL
21

22           In accordance with the foregoing stipulation, IT IS SO ORDERED.

23   DATED: February 20, 2020

24

25                                             _______________________________________
                                               MORRISON C. ENGLAND, JR.
26                                             UNITED STATES DISTRICT JUDGE

                                                        3
          STIPULATION & ORDER                                        (Case No. 2:19-cv-00348-MCE-DMC)
